     Case 3:18-cv-00135-MMD-WGC Document 33 Filed 07/22/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     DAMIEN WRIGLEY,                                    Case No. 3:18-cv-00135-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      PETERS, et al.,
9
                                  Defendants.
10

11          Before the Court is the Report and Recommendation (“R&R”) of United States

12   Magistrate Judge William G. Cobb (ECF No. 30), recommending that the Court deny

13   Defendant Robert Smith’s motion for summary judgment (the “Motion”) (ECF No. 27).

14   Defendant had until July 8, 2020 to file an objection. (Id.) To date, no objection has been

15   filed. For that reason, and because the Court agrees with Judge Cobb’s, the Court will

16   adopt the R&R.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   fails to object, however, the Court is not required to conduct “any review at all . . . of any

20   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

21   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of

22   the magistrate judges’ findings and recommendations is required if, but only if, one or both

23   parties file objections to the findings and recommendations.”); Fed. R. Civ. P. 72, Advisory

24   Committee Notes (1983) (providing that the court “need only satisfy itself that there is no

25   clear error on the face of the record in order to accept the recommendation”).

26          While Defendant has not objected, the Court nevertheless conducts a de novo

27   review to determine whether to adopt Judge Cobb’s R&R. First, Judge Cobb found that,

28   contrary to Smith’s assertions, Plaintiff did not need to identify the specific date or time of
     Case 3:18-cv-00135-MMD-WGC Document 33 Filed 07/22/20 Page 2 of 2


1    Smith’s purported threat to sufficiently allege personal participation. (ECF No. 30 at 6.)

2    Second, Judge Cobb found that Smith’s threats—even if no action was taken—was

3    sufficient to constitute an adverse action. (Id.) Finally, Judge Cobb found that threatening

4    an inmate with an unpleasant prison experience unless he agrees to withdraw a PREA

5    complaint could chill an ordinary person from filing any future complaints or grievances.

6    (Id. at 7.) The Court agrees with Judge Cobb’s reasoning and adopts the R&R.

7           It is therefore ordered that the Report and Recommendation of Magistrate Judge

8    William G. Cobb (ECF No. 30) is accepted and adopted in full.

9           It is further ordered that Defendant’s motion for summary judgment (ECF No. 27)

10   is denied.

11

12          DATED THIS 22nd day of July 2020.

13

14
                                               MIRANDA M. DU
15                                             CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
